Title: From Thomas Jefferson to Jeremiah Moore, 14 August 1800
From: Jefferson, Thomas
To: Moore, Jeremiah



Sir
Monticello Aug. 14. 1800.

I have to acknolege the reciept of your favor of July 12. the times are certainly such as to justify anxiety on the subject of political principles, and particularly those of the public servants. I have been so long on the public theater that I supposed mine to be generally known. I make no secret of them; on the contrary I wish them known to avoid the imputation of those which are not mine. you may remember perhaps that in the year 1783. after the close of the war there was a general idea that a Convention would be called in this state to form a constitution. in that expectation, I then prepared a scheme of constitution which I meant to have proposed. this is bound up at the end of the Notes on Virginia which being in many hands, I may venture to refer to it as giving a general view of my principles of government. it particularly shews what I think on the question of the right of electing & being elected, which is principally the subject of your letter. I found it there on a year’s residence in the county; or the possession of property in it, or a year’s enrolment in it’s militia. when the constitution of Virginia was formed I was in attendance at Congress. had I been here I should probably have proposed a general suffrage; because my opinion has always been in favor of it. still I find very honest men who, thinking the possession of some property necessary to give due independance of mind, are for restraining the elective franchise to property. I believe we may lessen the danger of buying & selling votes, by making the number of voters too great for any means of purchase: I may further say that I have not observed men’s honesty to increase with their riches.—I observe however, in the same scheme of a constitution, an abridgment of the right of being elected, which after 17. years more of  experience & reflection, I do not approve. it is the incapacitation of a clergyman from being elected. the clergy, by getting themselves established by law, & ingrafted into the machine of government, have been a very formidable engine against the civil & religious rights of man. they are still so in many [countries] and even in some of these United States. even in 1783, we doubted the stability of our recent measures for reducing them to the footing of other useful callings. it now appears that our means were effectual. the clergy here seem to have relinquished all pretensions to privilege, & to stand on a footing with lawyers, physicians &c. they ought therefore to possess the same rights.
I have with you wondered at the change of political principles which has taken place in many. in this state however much less than in others. I am still more alarmed to see, in other states, the general political dispositions of those to whom is confided the education of the rising generation. nor are all the academies of this state free from grounds of uneasiness. I have great confidence in the common sense of mankind in general: but it requires a great deal to get the better of notions which our tutors have instilled into our minds while incapable of questioning them; & to rise superior to antipathies strongly rooted. however, I suppose when the evil rises to a certain height, a remedy will be found, if the case admits any other than the prudence of parents & guardians. the candour & good sense of your letter made it a duty in me to answer it, and to confide that no uncandid use will be made of the answer: & particularly that it be kept from the newspapers, a bear-garden field into which I do not chuse to enter. I am with esteem Sir
Your most obedt. servt

Th: Jefferson

